—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 5, 1977, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and sentencing him to a prison term of four years to life. Judgment modified, as a matter of discretion in the interest of justice, by reducing the minimum period of the sentence to two years. As so modified, judgment affirmed. The small amount of drugs involved and the circumstances surrounding the sale require a reduction in the defendant’s sentence to the extent indicated herein. Hopkins, J. P., Martuscello, Rabin and Margett, JJ., concur.